CHRISTIAN, J.
The offense is theft of sheep; the punishment confinement in the penitentiary for two years.
The appeal bond is faulty in its failure to observe the requirement of the statute that it shall bind the appellant and his sureties to “abide the judgment of the Court of Criminal Appeals of the State of Texas.” Article 817, C. C. P.; Thompson v. State, 90 Tex. Cr. R. 125, 234 S. W. 406. Appellant is granted 15 days from this date 'in which to perfect his appeal.
The appeal is dismissed.
PER CURIAM.
The foregoing opinio'n of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J.
On April 16, 1930, the appeal was dismissed because of a defective appeal bond. On April 28th a motion to reinstate the appeal was filed, and in connection therewith a sufficient bond is exhibited. This would entitle appellant to have his appeal reinstated, but pending action thereon he has filed his sworn request asking leave to withdraw his appeal on his own motion, which is tantamount to a withdrawal of the motion to reinstate. Under this state of the record the order heretofore made dismissing the appeal will remain undisturbed.